Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 10/9/20. Claims 1 – 12 have been canceled, claims 13 – 18 have been added and claims 13 – 18 are pending.

Response to Arguments
Applicant's arguments filed 10/9/20 have been fully considered but they are not persuasive. Applicants argue Kim does not teach the newly added claim limitations. However, Examiner respectfully disagrees and points to the rejection below and column 26, lines 34-42: whether the RS is configured for both symbols as in the FDM structure or on one (e.g., the first or last symbol) of the two symbols as in the FDM+TDM structure may be determined as follows. As an example, basically, it may be set whether the RS is to be configured for only one symbol or for both symbols (First RS configuration method). Also refer to column 26, lines 56-59: In the first to third RS configuration methods described above, if the RS is not configured in a specific symbol, the UCI may be configured to be transmitted or blank in the REs of the corresponding RS; and column 19, lines 25-31. Therefore, it is the Examiner’s position that the claim limitations as written have been met.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 – 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 10,523,395).
Regarding claims 13 and 16, Kim teaches a terminal (Fig. 34: user equipment 1) comprising: a receiver (receiver 20) that receives information about uplink control channel using higher layer signaling (col. 23, lines 19-27: a structure that a PUCCH to be transmitted conforms to may be indicated for each slot (or group of slots) to the UE using dynamic signaling such as DCI. In this case, a set of structures selectable through dynamic signaling may be pre-configured for each UE through higher layer signaling); a processor (processor 40) that controls whether a demodulation reference signal is present or absent in a fixed position for arranging of the demodulation reference signal for the uplink control channel during a period based on the information (col. 26, lines 34-42: whether the RS is configured for both symbols as in the FDM structure or on one (e.g., the first or last symbol) of the two symbols as in the FDM+TDM structure may be determined as follows. As an example, basically, it may be set whether the RS is to be configured for only one symbol or for both symbols (First RS configuration method). Further described in col. 26, lines 56-59: In the first to third RS configuration methods described above, if the RS is not configured in a specific symbol, the UCI may be configured to be transmitted or blank in the REs of the corresponding RS. Also described in col. 19, lines 25-31); and a transmitter (transmitter 10) that transmits uplink control information (UCI) using the uplink control channel (col. 23, lines 51-52, 57-58: UCI is transmitted).  
Regarding claim 14, Kim teaches the terminal according to claim 13, wherein the processor controls whether the demodulation reference signal is present or absent in the fixed position for arranging based on the information, when frequency hopping is applied to the uplink control channel (col. 20, lines 54-58: frequency hopping may be applied (or allowed) to obtain a frequency diversity gain even when RS and UCI are subjected to TDM. Further described in col. 21, line 41 to col. 22, line 6).  
Regarding claim 15, Kim teaches the terminal according to claim 13, wherein the transmitter transmits the uplink control information (UCI) in the fixed position for arranging, when the demodulation signal is absent in the fixed position for arranging (col. 17, lines 25-32: a PUCCH structure for transmitting sequence-based UCI without an RS. Further described in col. 19, lines 25-31 and col. 24, lines 27-35: without the RS).  
Regarding claim 17, Kim teaches a base station (Fig. 34: Base station 100) comprising: a transmitter (transmitter 110) that transmits information about uplink col. 23, lines 19-27: a structure that a PUCCH to be transmitted conforms to may be indicated for each slot (or group of slots) to the UE using dynamic signaling such as DCI. In this case, a set of structures selectable through dynamic signaling may be pre-configured for each UE through higher layer signaling) to control whether a demodulation reference signal is present or absent in a fixed position for arranging of the demodulation reference signal for the uplink control channel during a period (col. 26, lines 34-42: whether the RS is configured for both symbols as in the FDM structure or on one (e.g., the first or last symbol) of the two symbols as in the FDM+TDM structure may be determined as follows. As an example, basically, it may be set whether the RS is to be configured for only one symbol or for both symbols (First RS configuration method). Further described in col. 26, lines 56-59: In the first to third RS configuration methods described above, if the RS is not configured in a specific symbol, the UCI may be configured to be transmitted or blank in the REs of the corresponding RS. Also described in col. 19, lines 25-31); and a receiver (receiver 120) that receives uplink control information (UCI) transmitted using the uplink control channel (col. 23, lines 51-52, 57-58: UCI is transmitted).  
Regarding claim 18, Kim teaches the terminal according to claim 14, wherein the transmitter transmits the uplink control information (UCI) in the fixed position for arranging, when the demodulation signal is absent in the fixed position for arranging (col. 17, lines 25-32: a PUCCH structure for transmitting sequence-based UCI without an RS. Further described in col. 19, lines 25-31 and col. 24, lines 27-35: without the RS).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462